No. 04-01-00175-CV
IN RE MAUREEN BLACKTHORNE
Original Mandamus Proceeding
Arising from the 57th Judicial District Court, Bexar County, Texas
Trial Court No. 98-CI-16053
Honorable Pat Boone, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:	March 7, 2001
PETITION FOR WRIT OF MANDAMUS DENIED
	The court has considered relator's petition for writ of mandamus and is of the opinion that
relief should be denied.  Accordingly, relator's petition for writ of mandamus is denied.  See Tex. R.
App. P. 52.8(a).  Relator shall pay all costs incurred in this proceeding
							PER CURIAM
DO NOT PUBLISH